     Case 1:19-cr-00256-NONE-SKO Document 206 Filed 07/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                         No. 1:19-cr-00256-NONE-SKO
12                        Plaintiff,
13            v.                                         ORDER GRANTING DEFENDANT
                                                         BROWN’S MOTION FOR SEVERANCE
14     QUINTIN BROWN,
                                                         (Doc. No. 129)
15                        Defendant.
16

17           This matter is before the court on a motion for severance brought on behalf of defendant

18    Quintin Brown. (Doc. No. 129.) A hearing on the motion was held on March 13, 2020.

19    Assistant United States Attorney Jeffrey A. Spivak appeared at the hearing on behalf of the

20    United States and attorney Mark Coleman appeared on behalf of defendant Brown.

21           At the March 13, 2020 hearing, the court explored the government’s charging of five

22    conspiracies in a single indictment and raised the question of whether common activity

23    constituted a substantial portion of the proof of the joint charges thereby making joinder of all

24    charged counts proper under Rule 8 of the Federal Rules of Criminal Procedure. See United

25    States v. Roselli, 432 F.2d 879, 899 (9th Cir. 1970); see also United States v. Satterfield, 548 F.2d

26    1341, 1344 (9th Cir. 1977); United States v. Friedman, 445 F.2d 1076, 1083 (9th Cir. 1971)). At

27    the conclusion of the hearing, the government was provided one week to file a supplemental brief

28    responding to the court’s line of inquiry and defendant Brown was granted one week thereafter to
                                                         1
     Case 1:19-cr-00256-NONE-SKO Document 206 Filed 07/02/20 Page 2 of 3

 1    reply. The government filed its supplemental brief and statement of non-opposition to the

 2    defendant’s motion for severance on March 20, 2020. (Doc. No. 144.) Defendant Brown filed no

 3    response thereto within the time provided by the court or thereafter.1

 4           In their supplemental response the government has stated that after reviewing the

 5    authorities provided by the court at the March 13, 2020 hearing, it no longer opposes defendant

 6    Brown’s severance motion and would agree that this case should be severed into three groups for

 7    purposes of trial as follows:

 8                   (1)   The defendants charged in Counts One through Three (David
                     Michael Marin (2), Angel Delgadillo, Sr. (3), Ronal Warsinger (4),
 9                   and Demar Marshall (5));
10                   (2)   The defendants charged in Counts Four and Five (David
                     Michael Marin (2), Quintin Brown (6), and Kenneth Pratt (7)); and
11
                     (3)    The defendants charged Counts Six through Thirteen (Carlos
12                   Lopez (1), David Michael Marin (2), Armando Toro (8), Rodrigo
                     Savalza (9), Jose Bojorquez (10), Monica Gutierrez (11), and Julio
13                   Moreno Garcia (12)).
14    (Doc. No. 144 at 2.)

15           As noted above, defendant Brown was provided an opportunity to respond within seven

16    days to the government’s supplemental filing and has not done so, thereby indicating his lack of

17    objection to the government’s proposed severance of counts and defendants for purposes of trial.

18    Moreover, the government’s March 20, 2020 supplemental brief was served on counsel for the

19    other defendants in this action and no objection to the government’s proposed severance of counts

20    and defendants for purposes of trial has been filed with the court on behalf of any defendant.
21           For the reasons explained above, defendant Brown’s motion for severance (Doc. No. 129)

22    is granted. The government’s proposed grouping of the defendants and counts to proceed to trial

23
      1
        Unfortunately, a few days after the hearing of the motion for severance in this case, the
24    Governor of California, Gavin Newsome, was forced to issue a statewide shelter-in-place order
      due to the COVID-19 pandemic. Thereafter the Chief Judge of this court issued General Orders
25    610, 611, 612 and 617 effectively closing the courthouses of this court and severely restricting
26    any live hearings to be held therein as of March 17, 2020 and continuing through the date of this
      order. While the court has continued to issue orders and conduct video and telephonic hearings in
27    the wake of these necessary restrictions, some matters have been overlooked and this motion is
      one of those. The undersigned was simply unaware of the government’s March 20, 2020
28    supplemental filing and statement of non-opposition until very recently.
                                                        2
     Case 1:19-cr-00256-NONE-SKO Document 206 Filed 07/02/20 Page 3 of 3

 1    together is adopted. This case is referred back to U.S. Magistrate Judge Sheila Oberto for the

 2    scheduling of a status conference and, if deemed appropriate, the setting of trial dates for each of

 3    the three groups of defendants and counts as proposed by the government.

 4    IT IS SO ORDERED.
 5
         Dated:     July 1, 2020
 6                                                       UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
